Brogden, J.
The dealer’s agreement between the Blades Motor Company, the alleged agent, and the Plymouth Motor Corporation, the alleged principal, was competent and admissible in evidence, and conse*355quently the ruling of the trial judge excluding this contract constitutes reversible error. The execution of the contract was proven by Mr. Roberts, manager of defendant, Blades Motor Company. It was alleged in the complaint that the Blades Motor Company was the agent of the Plymouth Motor Corporation. Hence upon denial of agency the contract between the parties immediately became material. Indeed, the case of Ford v. Willys-Overland, 197 N. C., 147, 147 S. E., 822, is practically identical with the case at bar and is determinative of the merits of the present controversy.
While the written contract is not conclusive upon the question of agency between the Blades Company and the Plymouth Company, there was no other evidence of agency or course of dealing between the parties, and the written contract expressly negatived the relationship of principal and agent.
However, the plaintiff contends that the fact that the Plymouth Corporation sent a man from the factory to examine the ear and to attempt to repair it or put it in good order, constituted a ratification of the representations and warranties made by the seller, Blades Motor Company. This contention, however, cannot be sustained. Farquhar v. Hardware Co., 174 N. C., 369, 93 S. E., 922. In the Farquhar case,, supra, the Court said: “The plaintiff did not waive its contractual rights by rendering services to the purchasers gratuitously during the season in the effort to give them perfect satisfaction.” As there was no evidence of agency expressly created or resulting from a course of dealing or otherwise between the Plymouth Motor Corporation and the Blades Motor Company, the motion for nonsuit made in apt time by the Plymouth Company should have been allowed.
Error.
Reversed.